Citation Nr: 0503186	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  96-16 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel

INTRODUCTION

The veteran served on active duty from June 1953 to May 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.

In a May 2000 decision, the Board denied the veteran's claim.  
He appealed this decision to the United States Court of 
Appeals for Veterans Claims (Veterans Claims Court).  

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims, and is applicable to claims pending 
at the time of its enactment, including the present claim 
before the Board.  

In December 2000, the Veterans Claims Court vacated the 
Board's May 2000 decision and remanded the case for 
readjudication in light of the new statutory requirements.

Thereafter, the Board remanded the claim in November 2003 and 
June 2004.  Regretfully, the Board concludes that due process 
mandates another remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted above, the Veterans Claims Court vacated the Board's 
May 2000 decision denying the claim because the veteran had 
not been provided with sufficient due process under the VCAA.  
Following the Board's remand of November 2003, the RO issued 
a Supplemental Statement of the Case (SSOC) to the veteran 
and his attorney in March 2004 which was 13 pages in length.

The Board again remanded the case in June 2004 to ensure 
strict compliance with the notice provisions of the VCAA.  
The Board specifically directed the RO to provide the veteran 
and his representative with a SSOC if the claim for 
entitlement to service connection for a skin disorder 
remained denied.

In July 2004, the RO provided the veteran and his attorney 
with a VCAA notice letter.  In August 2004 the veteran 
reported that he did not have any additional evidence and 
that all the evidence was in the claims folder.  The RO 
notified the veteran in September 2004 that it was returning 
his records to the Board.  The case was received at the Board 
later in September 2004.

A SSOC will be  furnished to an appellant and his 
representative when additional pertinent evidence is received 
after a SOC or the most recent SSOC has been issued, or when 
a material defect in a prior SOC or SSOC is discovered.  38 
C.F.R. § 19.31(b).  In this case, no additional evidence has 
been added to the file after the issuance of the March 2004 
SSOC and no defect has been noted in this prior SSOC.  
However, 38 C.F.R. § 19.31(c) also provides that the RO will 
furnish the appellant and his representative a SSOC if, 
pursuant to a remand by the Board, it cures a procedural 
defect, unless the Board specifies in the remand that a SSOC 
is not required.  38 C.F.R. §§ 19.31(c), 19.38.

The Board is obligated by law to ensure that the RO complies 
with its directives.  Compliance by the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  See Stegall v. West, 
268, 271 (1998).  Here, the RO has clearly failed to comply 
with the directives contained in the Board's June 2004 
Remand.  

In view of the foregoing, this case is REMANDED for the 
following action:

The RO must issue a SSOC in this case to 
assure full notification to the appellant 
of the status of the case.  Thereafter, 
the appellant and his attorney should be 
afforded a reasonable opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


